PER CURIAM.
By emergency petition for writ of mandamus, Steven Schwartz seeks an order of this court compelling the trial court to rule on a pending motion through which he seeks an award of additional credit for jail time served. Schwartz alleges that he is entitled to 40 days jail credit, and that his tentative release date is within sixty days.
We grant Schwartz’s petition for writ of mandamus. We withhold issuance of the writ, being confident that the trial court will rule forthwith on Schwartz’s pending motion.
POLEN, GROSS and HAZOURI, JJ., concur.